EXHIBIT 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made by and between FIRST NATIONAL CORPORATION, a
Virginia corporation (First National Corporation and its wholly owned
subsidiary, First Bank, hereinafter referred to as the “Bank”), and Marshall J.
Beverley, Jr. (the “Employee”), and provides as follows:

RECITALS

WHEREAS, the Bank is a bank holding company engaged in the operation of a bank;
and

WHEREAS, the Employee has knowledge, skills and expertise as a trust officer;
and

WHEREAS, the Bank desires to employ Employee and Employee desires to accept such
employment.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the sufficiency of which are hereby acknowledged, the parties
agree as follows:

TERMS OF AGREEMENT

Section 1. Employment.

(a) Employee shall be employed as “Executive Vice President – Senior Trust
Officer” of the Bank and its wholly owned subsidiary, First Bank. He shall
perform such services for the Bank upon the terms and conditions hereinafter set
forth.

(b) The parties recognize that the President of the Bank, with the advice and
consent of the Board of Directors, shall manage the business affairs of the Bank
and that the relationship between the Bank and Employee shall be that of an
employer and an employee. The President shall have the sole authority.

Section 2. Effective Date and Term. The effective date of this Agreement shall
be December 16, 2004 (“Effective Date”). The term of this Agreement shall at all
times be two (2) years, which means that at the end of every day, the term of
this Agreement shall be extended for one day. With thirty (30) days notice,
however, either party may notify the other that the term of this Agreement shall
no longer be extended and that this Agreement will terminate two (2) years after
the effective date of such notice.

Section 3. Exclusive Service.

(a) Employee shall devote his best efforts and full time to rendering services
on behalf of the Bank in furtherance of its best interests. Employee shall
comply with all policies, standards and regulations of the Bank now or hereafter
promulgated, and shall perform the duties of a Trust Officer, as described
below, to the best of his abilities and in accordance with standards of conduct
applicable to trust officers in the banking industry.

(b) Employee and the Bank recognize and agree that Employee’s duties as a Trust
Officer of the Bank shall be as follows:

i. Employee shall be responsible for administration of personal/trust fiduciary
relationship and/or duties related to fiduciary accounts, such as trusts,
estates, agency accounts, investment management accounts, custody accounts, and
bank power of attorney accounts.

ii. In the performance of his duties, Employee shall ensure that fiduciary
standards are being met and that Trust Department policies and procedures are
being observed. Employee shall participate in the creation and revision, as may
be necessary from time to time, of the Bank’s Trust Department policies and
procedures.

iii. Employee shall seek to contribute to the growth, profitability and
retention of trust accounts through active participation in business development
for new business.

iv. Employee shall maintain good working relationships with clients, attorneys,
CPAs and other related professionals to assure quality service and enhance
business development.

 

69



--------------------------------------------------------------------------------

v. Employee shall keep up to date on legal issues, regulations, investment and
tax issues and developments in the trust industry and shall inform the Bank of
any changes in the legal environment pertaining to trusts of which Employee
becomes aware which may cause the Bank to modify its Trust Department policies
and procedures.

vi. Although the Employee will work with the Bank’s retail banking operation in
a concerted effort to achieve overall banking growth, both Employee and the Bank
recognize that the Employee is a Trust Specialist and Employee shall not be
directed to perform tasks directly related to retail banking (loans, deposit
accounts, etc.).

vii. Employee shall have the responsibility to assist in the management and
oversight of the Bank’s Trust Department and its employees.

Section 4. Salary. (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, shall receive an annual base
salary of $125,000 payable on such terms and in such installments as the parties
may from time to time mutually agree upon. The Board of Directors, in its
discretion, may increase Employee’s base salary during the term of this
Agreement; provided, however, that Employee’s salary after being increased may
not be decreased without Employee’s consent.

(b) The Bank shall withhold state and federal income taxes, social security
taxes and such other payroll deductions as may from time to time be required by
law or agreed upon in writing by Employee and the Bank. The Bank shall also
withhold and remit to the proper party any amounts agreed to in writing by the
Bank and Employee for participation in any corporate sponsored benefit plans for
which a contribution is required.

(c) Except as otherwise expressly set forth hereunder, no compensation shall be
paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee’s employment by the Bank.

Section 5. Signing Bonus. Within 15 days after the later of Employee’s execution
of this Agreement of the Effective Date, the Bank shall make a one-time signing
bonus payment to the Employee in the amount of $10,000, less applicable
withholding.

Section 6. Corporate Benefit Plans. Employee shall be entitled to participate in
or become a participant in any employee benefit plan maintained by the Bank for
which he is or will become eligible on such terms as the Board of Directors may,
in its discretion, establish, modify or otherwise change.

Section 7. Bonuses. Employee shall receive only such bonuses as the Board of
Directors, in its discretion, decides to pay to Employee.

Section 8. Expense Account. The Bank shall reimburse Employee for reasonable and
customary business expenses incurred in the conduct of the Bank’s business. Such
expenses will include business meals, out-of-town lodging and travel expenses.
Employee agrees to timely submit records and receipts of reimbursable items and
agrees that the Bank can adopt reasonable rules and policies regarding such
reimbursement. The Bank agrees to make prompt payment to Employee following
receipt and verification of such reports.

Section 9. Personal and Sick Leave. Employee shall be entitled to the same
personal and sick leave as the Board of Directors may from time to time
designate for all full-time employees of the Bank.

Section 10. Vacations. Employee shall be entitled vacations in accordance with
the most favorable plans, policies, and programs of the Bank, but in no event
less than four weeks of paid vacation per year.

Section 11. Country Club Dues. During Employee’s active employment with the
Bank, the Bank shall pay the Employee’s entrance and membership dues at the
Winchester Country Club as well as the monthly charges as may be established by
the Club from time to time. Employee shall be responsible for the tax
consequences of such benefits as may be required under the Internal Revenue
Code.

Section 12. Termination of Employment.

(a) Death. The Employee’s employment will terminate automatically upon the
Employee’s death.

(b) Disability. The Bank may terminate Employee’s employment under this
Agreement, after having established the Employee’s disability by giving to
Employee written notice of its intention to terminate his employment for
disability and his employment with the Bank shall terminate effective on the
90th day after receipt of such notice if within 90 days after such receipt
Employee shall fail to return to the full-time performance of the essential
functions of his position (and if Employee’s disability has been established
pursuant to the definition of “disability” set forth below). For purposes of
this Agreement, “disability” means

 

70



--------------------------------------------------------------------------------

either (i) disability which after the expiration of more than 13 consecutive
weeks after its commencement is determined to be total and permanent by a
physician selected and paid for by the bank or its insurers, and acceptable to
Employee or his legal representative, which consent shall not be unreasonably
withheld or (ii) disability as defined in the policy of disability insurance
maintained by the Bank for the benefit of Employee, whichever is more favorable
to the Employee. Notwithstanding any other provision of this Agreement, the Bank
shall comply with all requirements of the Americans with Disabilities Act, 42
U.S.C. Section 12101 et seq.

(c) Cause. The Bank may terminate the Employee’s employment for Cause.
Termination for “Cause” shall mean a good faith determination by the Bank that
Employee has committed acts of personal dishonesty, incompetence, willful
misconduct, breach of a fiduciary duty involving personal profit, intentional
failure to perform state duties, willful violation of law (other than traffic
violations or similar offenses) or final cease-and-desist order, conviction of a
felony or of a misdemeanor involving moral turpitude, misappropriation of the
Bank’s assets or material breach of this Agreement. Termination for Cause also
shall include termination as a result of Employee’s failure to correct a
material deficiency in the performance of his duties within 60 days after a
written notice from the Board of Directors or such other reasonable period of
time specified by the Board of Directors if such deficiency cannot be cured
within 60 days. Any notice given under this subsection shall state that it is a
notice pursuant Section 12(c) of this Agreement and shall set forth the Board’s
complaints in detail sufficient to allow Employee to understand and correct
them.

(d) Good Reason. The Employee’s employment may be terminated (i) by the Employee
for Good Reason, or (ii) during the Window Period by the Employee without any
reason. For purposes of this Agreement, the “Window Period” means the 12-month
period after a “Change of Control” as defined in Section 14. For purposes of
this Agreement, “Good Reason” means:

(i) without the express written consent of the Employee, (A) the assignment to
the Employee of any duties inconsistent in any substantial respect with the
Employee’s position, authority or responsibilities as contemplated by Section 3
of this Agreement, or (B) any other substantial change in such position
(including titles), authority or responsibilities;

(ii) requiring Employee to maintain his principal office outside 25 miles
proximity to the City of Winchester;

(iii) failure of the Bank to provide the Employee with substantially the same
fringe benefits that are provided to him at the inception to this Agreement;

(iv) failure of the Bank to comply with any material term of this Agreement; or

(v) failure of the Bank to obtain the assumption of an agreement to perform this
Agreement by any successor as contemplated by Section 17 of this Agreement.

Employee shall not be deemed to have resigned for Good Reason hereunder unless
with respect to each of (i-v) above, the Employee has provided written notice to
the Bank within 90 days after the event that the Employee believes gives rise to
Employee’s right to terminate employment under this Section 12(d), describing in
reasonable detail the facts that provide the basis for such belief, and the Bank
has failed within 30 days from the date of such notice to cure any basis for the
Employee’s resignation for Good Reason.

(e) Without Cause or Good Reason. The Bank may terminate Employee’s employment
other than for “Cause” at any time upon written notice to Employee. Employee may
resign without “Good Reason” upon 30 days written notice to the Bank.

(f) Notice of Termination. Any termination by the Bank or the Employee shall be
communicated by written Notice of Termination to the other party. For purposes
of this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement upon which
the party is relying.

(g) Date of Termination. “Date of Termination” means (i) if the Employee’s
employment is terminated by the Bank for Cause, or during the Window Period, the
date of receipt of the Notice of Termination or any later date specified
therein, as the case may be, (ii) if the Employee’s employment is terminated by
the Bank other than for Cause or Disability, or by the Employee other than for
Good Reason or during the Window Period, the date specified in the Notice of
Termination (which shall not be less than 30 days after the Notice of
Termination is given), and (iii) if the Employee’s employment is terminated by
the Employee for Good Reason, the date which is 30 days after the date of
receipt of the Notice of Termination if the Bank has not, prior to such date,
cured the basis for the notice as provide for in Section 12(d); and (iv) if the
Employee’s employment is terminated for Disability, 30 days after Notice of
Termination is given, provided that the employee shall not have returned to
full-time performance of his duties during such 30-day period.

 

71



--------------------------------------------------------------------------------

(h) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Bank’s affairs by a notice served pursuant to the Federal
Deposit Insurance Act, the Bank’s obligations under this Employment Agreement
shall be suspended as of the date of service unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Employee all or part of the compensation withheld while its
contract obligations were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

(i) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under the Federal Deposit
Insurance Act or the Code of Virginia, all obligations of the Bank under this
Employment Agreement shall terminate as of the effective date of the order, but
vested rights of the parties shall not be affected.

Section 13. Compensation Upon Termination.

(a) Good Reason or Without Cause. If the Bank terminates the Employee’s
employment without Cause or the Employee resigns for Good Reason and such
termination or resignation has not occurred within twelve (12) months following
a Change of Control, then in either event:

(i) Employee shall be paid for the remainder of the then current term of this
Agreement, at such times as payment was theretofore made, the salary required
under Section 4 of this Agreement had such termination not occurred; and

(ii) The Bank shall maintain in full force and effect for the continued benefit
of the Employee for the remainder of the then current term of this Agreement,
all employee welfare benefit plans and programs or arrangements in which the
Employee was entitled to participate immediately prior to such termination,
provided that continued participation is possible under the general terms and
provisions of such plans and programs. In the event that Employee’s
participation in any such plan or program is barred, the Bank shall arrange to
provide the Employee with benefits substantially similar to those which the
Employee was entitled to receive under such plans and program; and

(iii) A lump sum payment in cash on the date of his employment terminates equal
to the amount of his Accrued Obligations. “Accrued Obligations” shall be defined
as the sum of:

(1) the Executive’s Annual Base Salary earned but not yet paid through the Date
of Termination at the rate in effect just before a Notice of Termination is
given;

(2) the amount, if any, of any incentive or bonus compensation theretofore
earned which has not yet been paid;

(3) a pro-rated bonus for the year in which the termination occurs which equals
the product of any bonus paid or payable, including by reason of deferral, for
the most recently completed year multiplied by a fraction, the numerator of
which is the number of days in the current year through the Date of Termination
and the denominator of which is 365; and

(4) any benefits or awards (including both the cash and stock components) which
pursuant to the terms of any plans, policies or programs have been earned prior
to the date of termination, but which have not yet been paid to the Employee
(but not including amounts that previously had been deferred at the Employee’s
request, which amounts will be paid in accordance with the Employee’s existing
directions, to the extent permitted by applicable law, including tax laws).

Notwithstanding anything in this Agreement to the contrary, if Employee breaches
Section 14 or 15, Employee will not thereafter be entitled to receive any
further compensation or benefits pursuant to this Section 13(a). In addition,
notwithstanding anything in this Agreement to the contrary, the Bank shall not
be required to make any payment that is prohibited by the terms of the
regulations presently found at 12 C.F.R. part 359 or to the extent that any
other governmental approval of the payment is not received.

(b) Death or Disability. If this Agreement terminates as a result of Employee’s
death or disability, the Bank will have no further obligation under this
Agreement other than for payment of the Accrued Obligations (as defined in
Section 13(a)(iii)).

(c) Cause; Voluntary Termination Without Good Reason. If the Employee’s
employment is terminated for Cause, this Agreement will terminate without
further obligation to the Employee other than the payment to the Employee of
salary earned but not yet paid through the Date of Termination. If the Employee
terminates employment, excluding a termination for Good Reason or during the
Window Period, this Agreement will terminate without further obligation to the
Employee other than the Accrued Obligations (as defined in Section 13(a)(iii)
above), but not including the sum in 13(a)(iii)(3), which will be paid in a lump
sum in cash within 30 days of the Date of Termination, and any other benefits to
which the Employee may be entitled pursuant to the terms of any plan, program or
arrangement of the Bank.

 

72



--------------------------------------------------------------------------------

(d) Termination After a Change in Control. If the Employee terminates his
employment with the Bank for any reason during the Window Period after a Change
in Control, the Employee will be entitled to the sum of Accrued Obligations (as
defined in Section 13(a)(iii)) plus a cash amount (subject to any applicable
payroll or other taxes required to be withheld), equal to the excess, if any, of
299% of Employee’s “annualized includable compensation for the base period”, as
defined in Section 280G of the Internal Revenue Code of 1986 (the “Code”), over
the total amount payable to Employee under Section 13(a)(i) provided that, at
the option of Employee, the cash amount required to be paid hereby shall be paid
by the Bank in equal monthly installments over the thirty-six (36) months
succeeding the Date of Termination, payable on the first day of each such month.

For purposes of this Agreement, a Change of Control occurs if, after the date of
this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Bank securities having 50% or more of the combined voting
power of the then outstanding Bank securities that may be cast for the election
of the Banks directors other than a result of an issuance of securities
initiated by the Bank, or open market purchases approved by the Board of
Directors, as long as the majority of the Board of Directors approving the
purchases is a majority at the time the purchases are made; or (ii) as the
direct or indirect result of, or in connection with, a tender or exchange offer,
a merger or other business combination, a sale of assets, a contested election
of directors, or any combination of these events, the persons who were directors
of the Bank before such events cease to constitute a majority of the Bank’s
Board, or any successor’s board, within two years of the last of such
transactions. For purposes of this Agreement, a Change of Control occurs on the
date on which an event described in (i) or (ii) occurs. If a Change of Control
occurs on account of a series of transactions or events, the Change of Control
occurs on the date of the last of such transactions or events.

It is the intention of the parties that no payment be made or benefit provided
to Employee pursuant to this Agreement that would constitute an “excess
parachute payment” within the meaning of Section 280G of the Code and any
regulations thereunder, thereby resulting in a loss of an income tax deduction
by the Bank or the imposition of an excise tax on Employee under Section 4999 of
the Code. If the independent accountants serving as auditors for the Bank on the
date of a Change of Control (or any other accounting firm designated by the
Bank) determine that some or all of the payments or benefits scheduled under
this Agreement, as well as any other payments or benefits on a Change of
Control, would be nondeductible by the Bank under Section 280G of the Code, then
the payments scheduled under this Agreement will be reduced to one dollar less
than the maximum amount which may be paid without causing any such payment or
benefit to be nondeductible. The determination made as to the reduction of
benefits or payments required hereunder by the independent accountants shall be
binding on the parties. Employee shall have the right to designate within a
reasonable period, which payments or benefits will be reduced; provided,
however, that if no direction is received from Employee, the Bank shall
implement the reductions in its discretion.

Section 14. Confidentiality/Nondisclosure.

Employee covenants and agrees that any and all information concerning the
customers, businesses and services of the Bank of which he has knowledge or
access as a result of his association with the Bank in any capacity, shall be
deemed confidential in nature and shall not, without the proper written consent
of the Bank, be directly or indirectly used, disseminated, disclosed or
published by Employee to third parties other than in connection with the usual
conduct of the business of the Bank. Such information shall expressly include,
but shall not be limited to, information concerning the Bank’s trade secrets,
business operations, business records, customer lists or other customer
information. Upon termination of employment Employee shall deliver to the Bank
all originals and copies of documents, forms, records or other information, in
whatever form it may exist, concerning the Bank or its business, customers,
products or services. This Section 14 shall not be applicable to any information
which, through no misconduct or negligence of Employee, has previously been
disclosed to the public by anyone other than Employee.

Section 15. Covenant Not to Compete.

If Employee resigns for Good Reason or during the Window Period of if the Bank
terminates the Employee’s employment other than for Cause and Employee receives
the payments provided for in Section 13(a) or (d), then for a period of twelve
(12) months from and after Employee is no longer employed by the Bank or for a
period of twelve (12) months from the date of entry by a court of competent
jurisdiction of a final judgment enforcing this covenant in the event of a
breach by Employee, whichever is later, Employee covenants and agrees that he
will not, directly or indirectly, either as a principal, agent, employee,
employer, stockholder, co-partner or in any other individual or representative
capacity whatsoever: (i) engage in a Competitive Business anywhere within a ten
(10) mile radius of any office operated by the Bank as of the date of the
execution of this Agreement; or (ii) solicit, or assist any other person or
business entity in soliciting, any depositors or other customers of the Bank to
make deposits in or to become customers of any other financial institution
conducting a Competitive Business; or (iii) induce any individuals to terminate
their employment with the Bank.

As used in this Agreement, the terms “solicit” and “soliciting” shall include,
but not be limited to contacting customers of the Bank for the purpose of
advising them of Employee’s new contact information; however, it does not
include placement of announcements in a publication by a subsequent employer of
the Employee announcing Employee’s new place of employment, nor does it include
responding to inquiries initiated by a customer about Employee’s new contact
information.

 

73



--------------------------------------------------------------------------------

As used in this Agreement, the term “Competitive Business” means establishing an
office within the restricted geographic area that provides banking and financial
products and services that are substantially similar to those offered by the
Bank on the date that Employee’s employment terminates. Nothing in this
Section 15 is intended to prohibit Employee from meeting with Employee’s clients
within the restricted geographic area.

Section 16. Injunctive Relief, Damages, Etc.

Employee agrees that given the nature of the positions to be held by Employee
with the Bank, that each and every one of the covenants and restrictions in
Sections 14 and 15 above are reasonable in scope, length of time and geographic
area and are necessary for the protection of the Bank in developing, maintaining
and expanding its business. Accordingly, the parties hereto agree that in the
event of any breach by Employee of any of the provisions of Sections 14 or 15
that monetary damages alone will not adequately compensate the Bank for its
losses and, therefore, that it may seek any and all legal or equitable relief
available to it, specifically including, but not limited to, injunctive relief
and if relief is awarded in favor of the Bank, Employee shall be liable for all
damages, including actual and consequential damages, costs and expenses
(excluding attorneys fees) incurred by the Bank as a result of taking to
enforce, or recover for any breach of Sections 14 and 15. Should a court of
competent jurisdiction determine that any provision of the covenants and
restrictions set forth in Section 15 above is unenforceable as being overbroad
as to time, area or scope, the court may strike the offending provision or
reform such provision to substitute such other terms as are reasonable to
protect the Bank’s legitimate business interests.

Section 17. Binding Effect/Assignability.

This Employment Agreement shall be binding upon and inure to the benefit of the
Bank and Employee and their respective heirs, legal representatives, executors,
administrators, successors and assigns, but neither this Agreement, nor any of
the rights hereunder, shall be assignable by Employee or any beneficiary or
beneficiaries designated by Employee. The Bank will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business, stock or assets of the Bank, by
agreement in form and substance reasonably satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in its entirety. Failure of
the Bank to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle the Employee to
the compensation described in Sections 13(a) and 13(d). As used in this
Agreement, “Bank” shall mean First National Corporation, and its wholly owned
subsidiaries, and any successor to its respective business, stock or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 17 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

Section 18. Resignation and Release of Claims.

Nothwithstanding anything in this Agreement to the contrary, in order to be
eligible to receive the payments provided for under Section 13(a) as a result of
termination by the Employee for Good Reason or by the Employer without Cause or
payments provided for under Section 13(d) as a result of a termination by the
Employee during the Window Period after a Change of Control Employee must on his
own behalf and on behalf of his estate, heirs and representatives, execute a
release in form and substance reasonably satisfactory to the Bank,. Releasing
the Bank and its respective officers, Directors, employees, agents,
representatives, shareholders, successors and assigns from any and all claims
related to Employee’s employment with the Bank or the termination of employment.

Section 19. Governing Law.

This Employment Agreement shall be subject to and construed in accordance with
the laws of Virginia.

Section 20. Invalid Provisions.

The invalidity or unenforceability of any particular provision of this
Employment Agreement shall not affect the validity or enforceability of any
other provisions hereof, and this Employment Agreement shall be construed in all
respects as if such invalid or unenforceable provisions were omitted.

Section 21. Notices.

Any and all notices, designations, consents, offers, acceptance or any other
communications provided for herein shall be given in writing and shall be deemed
properly delivered if delivered in person or by registered or certified mail,
return receipt requested, addressed as follows: if to the Bank, to its President
at the headquarters office of the Bank; if to the Employee, to his last known
address on record at the Bank.

 

74



--------------------------------------------------------------------------------

Section 22. Entire Agreement.

(a) This Employment Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties.

(b) This Employment Agreement may be executed in one or more counterparts, each
of which shall be considered an original.

Section 23. Amendment and Waiver.

This Employment Agreement may not be amended except by an instrument in writing
signed by or on behalf of each of the parties hereto. No waiver of any provision
of this Employment Agreement shall be valid unless in writing and signed by the
party to be charged.

Section 24. Case and Gender.

Wherever required by the context of this Employment Agreement, the singular or
plural case and the masculine, feminine and neuter genders shall be
interchangeable.

Section 25. Captions.

The captions used in this Employment Agreement are intended for descriptive and
reference purposes only and are not intended to affect the meaning of any
Section hereunder.

IN WITNESS WHEREOF, the Bank has caused this Employment Agreement to be executed
by its duly authorized officer and Employee has executed this Employment
Agreement on the date specified below.

 

EMPLOYEE   FIRST NATIONAL CORPORATION

/s/ Marshall J. Beverley, Jr.

 

/s/ Harry S. Smith

  Title: President & CEO Dated: 12/16/04   Dated: 12/16/04

 

75